The opinion of the Court was delivered by Mr. Justice Terry.
Mr. Chief Justice Murray concurred.
The Act to organize the county of Siskiyou, passed March, 1852, provided that the county officers elected under that Act should hold office for two years and until their successors were elected. The Act, however, made no provision as to the duration of the term of their successors. It follows that this must be governed by the general law concerning offices, which provides that county officers shall enter upon the duties of office on the first Monday of October succeeding the election.
The relator having been elected sheriff of said county on the 5th of September, was entitled to the office from the first Monday of October, 1855.
The judgment of the Court below is reversed, with costs.